Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1,3,4,11,13,14, and 20, the limitations: “substantially planar bottom surface”, “serrated or textured surface between the first and second free ends that extends substantially along an entire length”, “the serrated or textured surface comprises the entire bottom surface”, and “grooves and teeth alternate along substantially the entire length of the elongated body” lack adequate description in the originally filed disclosure.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schachar USPN 7416560.
Regarding claims 1,11, and 21 Schachar discloses a scleral prosthesis comprising an elongated body 100 configured to be implanted into scleral tissue of an eye, the elongated body comprising opposing first and second free ends 105a/b, a convex top surface 130, and a substantially planar bottom surface 120, wherein the substantially planar bottom surface comprises a serrated or textured surface between the first and second free ends that extends substantially along an entire length of the elongated body; 
and an opening 135 through the first end, the opening configured to be grasped by a surgical tool;
wherein the serrated or textured surface is configured to allow sliding of the elongated body within the scleral tissue in a first direction and to resist sliding of the elongated body within the scleral tissue in a second direction opposite to the first direction; (note the angled edges of grooves 135 serve to resist sliding of the body, but also allow sliding as broadly claimed).
wherein the top surface 130 extends from the first free end to the second free end and the bottom surface 120 extends from the first free end to the second free end (see Figure 2);
wherein the serrated or textured surface comprises multiple grooves 135a/b forming multiple angled projections (see Figure 2 noting angled edges of grooves 135 form projections); and
wherein a thickness of the elongated body tapers towards the first and second ends (see Figure 2).
Regarding claims 2-4,7,10,12-14,17,19 see Figure 2
Regarding claims 5,15 groove 135a is structurally equivalent to the claimed opening.
Regarding claims 6,16 see Figure 1,3. 
Regarding claim 8 see Figure 3.
Regarding claims 9,18 the device is configured to be lengthwise implanted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scachar USPN 7416560 in view of Castillejos USPUB 20070027537.
Regarding claims 1,11, and 21 Schachar discloses a scleral prosthesis comprising an elongated body 100 configured to be implanted into scleral tissue of an eye, the elongated body comprising opposing first and second free ends 105a/b, a convex top surface 130, and a substantially planar bottom surface 120, wherein the substantially planar bottom surface comprises a serrated or textured surface between the first and second free ends that extends substantially along an entire length of the elongated body; 
and an opening 135 through the first end, the opening configured to be grasped by a surgical tool;
wherein the serrated or textured surface is configured to allow sliding of the elongated body within the scleral tissue in a first direction and to resist sliding of the elongated body within the scleral tissue in a second direction opposite to the first direction; (note the angled edges of grooves 135 serve to resist sliding of the body, but also allow sliding as broadly claimed).
wherein the top surface 130 extends from the first free end to the second free end and the bottom surface 120 extends from the first free end to the second free end (see Figure 2);
wherein the serrated or textured surface comprises multiple grooves 135a/b forming multiple angled projections (see Figure 2 noting angled edges of grooves 135 form projections); and
wherein a thickness of the elongated body tapers towards the first and second ends (see Figure 2).
Regarding claims 2-4,7,10,12-14,17,19 see Figure 2
Regarding claims 5,15 groove 135a is structurally equivalent to the claimed opening.
Regarding claims 6,16 see Figure 1,3. 
Regarding claim 8 see Figure 3.
Regarding claims 9,18 the device is configured to be lengthwise implanted.
Alternatively, if the grooves 135a/b are considered to not meet the claimed serrated or textured surface and sliding functions recited in claims 1,3,4,7-8,11,13-14,17, and 20, and/or the openings recited in claims 5,15, and 20, Castillejos ‘537 teaches scleral prostheses designed to preclude movement in the scleral pocket by using combinations of anchoring means on a surface which include a serrated surface and various openings (50,54,56,62 in Figures 3-5, and paragraphs [0021] and [0045]).  Therefore if not inherently present in Schachar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scleral implant of Schachar to include serrations and openings as taught in Castillejos in order to provide an improved scleral implant with reduced movement and increased ability to be engaged by surgical tools.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774